Citation Nr: 0635722	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  96-32 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for vertigo and/or 
dizziness with nausea, claimed as the result of an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1990 to November 1992.  He served in Southwest Asia from 
January to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Buffalo, New York.  The 
issue remaining on appeal was remanded for additional 
development in September 2003 and November 2005.  The Board 
notes that by way of a May 2006 RO decision, service 
connection was established for chronic fatigue and muscle 
weakness, allergic rhinitis, bronchial asthma, and allergic 
conjunctivitis.  The veteran's appeal as to these matters has 
been resolved.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the issue addressed in this 
decision.

2.  There is no evidence of vertigo and/or dizziness with 
nausea manifest during active service and there are no 
present objective indications nor verified non-medical 
indicators of any such disorder.


CONCLUSION OF LAW

A chronic disability manifested by vertigo and/or dizziness 
with nausea was not incurred in or aggravated by service nor 
as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
service connection claim by correspondence dated in August 
2003, July 2005, November 2005, and December 2005.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in May 
2006.  The notice requirements have been met and all 
identified and authorized records relevant to this matter 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Regulations pertinent to disability claims related to service 
in Southwest Asia were amended, effective June 10, 2003.  In 
promulgating its final rule amending 38 C.F.R. § 3.317 on 
June 10, 2003, VA noted that Section 202(a) of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103 (enacted December 27, 2001) (the Act) amended 38 U.S.C. 
§ 1117 to expand the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C. § 1117(d).  See 68 Fed. Reg. 34539 
(June 10, 2003).  

It was also noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2006, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2006).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the veteran asserts he has vertigo and/or 
dizziness with nausea attributable to an undiagnosed illness 
as a result of service in Southwest Asia.  In a November 1995 
statement he described experiencing dizziness whenever he was 
around chemical smells, to include malls around perfume 
counters, and that since the previous summer he had 
experienced six episodes of vertigo while working.  Service 
medical records including a September 1992 separation 
examination report are negative for any such complaint.  

During a July 1995 VA Persian Gulf Registry examination the 
veteran complained of vertigo and nausea.  Objective physical 
examination revealed a normal clinical neurological 
evaluation.  VA general medical examination in November 1995 
noted the veteran's nervous system was normal.  The examiner 
noted there was no obvious physical disease.  A December 1995 
VA neurology examiner noted the veteran had a constellation 
of complaints that apparently mimicked a chemical exposure-
type phenomenon without clear etiology.  It was noted the 
veteran reported he was bothered by all types of petroleum 
orders, carpet cleaner odors, perfumes, smoke, and other 
environmental compounds.  

On VA general medical examination in June 1996 the veteran 
complained of an intolerance to exposure to solvent fumes, 
particularly petroleum products, causing dizziness, possible 
vertigo, and mental confusion.  He reported he had a lot of 
those symptoms during employment the previous summer, but 
that he had not had any such symptoms since leaving that job.  
He stated he had no trouble pumping his own gasoline.  
Physical examination revealed a normal neurologic system.  
The diagnosis was psychological symptoms not directly related 
to Persian Gulf War experience.  

In statements dated in October 1996 members of the veteran's 
family, in essence, recalled that during the summer of 1995 
he had complained of symptoms including dizziness and 
vertigo.  No specific incidents related to these symptoms 
were provided.  The veteran's former college roommate 
recalled in a separate October 1996 statement that he had 
complained of problems associated with certain cleaning and 
hygiene products.

On VA respiratory examination in November 1997 the veteran 
reported he had a chemical sensitivity and that he became 
aware of fatigue and lightheadedness whenever he was around 
diesel oil, paints, or perfume.  He stated that he became 
weak and lightheaded when exposed to an odor to which he was 
sensitive, but that he immediately snapped out of it and felt 
better after getting a breath of fresh air.  The examiner's 
diagnosis was negative evaluation.  A November 1997 neurology 
examination included an impression of a constellation of 
complaints that included intermittent confusion, fatigue, 
disequilibrium, and profound sensitivity to certain smells.  
It was noted there was no suggestion of a primary neurologic 
diagnosis, but that the veteran might need an evaluation by 
an allergist or pulmonologist to clarify his sensitivities.  

VA and private medical records show complaints of dizziness 
with nausea related to certain chemical exposure.  No opinion 
as to etiology was provided.  In correspondence dated in 
March 2004 Dr. C.R.D. stated the veteran had chronic fatigue, 
asthma, and allergies that were as likely as not related to 
his Persian Gulf War service.  

On VA general medical examination in April 2005 the veteran 
reported he experienced vertigo that lasted for a few 
seconds.  He stated that he wore a filter whenever he 
expected to be around bothersome smells.  The examiner noted 
there was an emotional overlay, but no evidence of disease.  

A January 2006 VA Gulf War Guidelines examination report 
provided a diagnosis of Gulf War Syndrome, but noted there 
were no objective findings upon physical examination.  The 
report does not specifically address the issue of vertigo or 
dizziness; however, the veteran apparently provided no 
complaints as to these symptoms.  It was noted that he denied 
experiencing any nausea.  A neurologic examination was 
grossly intact.  

Based upon the evidence of record, the Board finds there is 
no evidence of vertigo and/or dizziness with nausea having 
been manifest during active service and there are no present 
objective indications nor verified non-medical indicators of 
any such disorder.  In fact, the only evidence of any such 
symptoms are the veteran's own statements.  On VA examination 
in April 2005 the veteran described attacks of vertigo as 
only lasting a few seconds and he denied having experienced 
any nausea upon examination in January 2006.  The Board finds 
there are no medical signs nor non-medical indicators capable 
of independent verification demonstrating the existence of 
these symptom manifestations or their intermittent 
improvement and worsening over a 6-month period.  

While the veteran believes he has vertigo and/or dizziness 
with nausea as a result of his service in Southwest Asia, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to service connection for vertigo and/or 
dizziness with nausea is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


